
	
		III
		111th CONGRESS
		1st Session
		S. RES. 225
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2009
			Mr. Inouye (for himself
			 and Mr. Akaka) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and celebrating the 50th
		  anniversary of the entry of Hawaii into the Union as the 50th
		  State.
	
	
		Whereas August 21, 2009, marks the 50th anniversary of
			 Proclamation 3309, signed by Dwight D. Eisenhower, which admitted Hawaii into
			 the Union in compliance with the Hawaii Admission Act (Public Law 86–3; 73
			 Stat. 4), enacted into law on March 18, 1959;
		Whereas Hawaii is a place like no other, with people like
			 no other, and bridges mainland United States to the Asia-Pacific region;
		Whereas the 44th President of the United States, Barack
			 Obama, was born in Hawaii on August 4, 1961;
		Whereas Hawaii contributed to a more diverse Congress by
			 electing—
			(1)the first Native
			 Hawaiian member of Congress, Prince Jonah Kuhio Kalaniana’ole;
			(2)the first
			 Asian-American Senator, Hiram Fong;
			(3)the first woman
			 of color elected to Congress, Patsy T. Mink;
			(4)the first Native
			 Hawaiian to serve in the Senate, Daniel Kahikina Akaka; and
			(5)the first
			 Japanese American to serve in the Senate, Daniel Ken Inouye;
			Whereas Hawaii is an example to the rest of the world of
			 unity and positive race relations;
		Whereas Pearl Harbor is a strategic United States military
			 base in the Pacific and became a national historic site after the December 7,
			 1941, surprise aerial attack by Japan that thrust the United States into World
			 War II;
		Whereas Hawaii is home to ¼ of the endangered species in
			 the United States;
		Whereas Hawaii has 8 national parks, which preserve
			 volcanoes, complex ecosystems, a colony for victims of Hansen’s disease, and
			 other sites of historical and cultural significance;
		Whereas Kilauea ranks among the most active volcanoes on
			 Earth;
		Whereas President George W. Bush nominated the
			 Papahanaumokuakea Marine National Monument to the United Nations Educational,
			 Scientific and Cultural Organization World Heritage Centre for consideration
			 for the World Heritage List;
		Whereas Hawaii has produced musical legends ranging from
			 traditional favorites such as Alfred Apaka, Don Ho, and Genoa Keawe, to Hawaii
			 renaissance performers such as Eddie Kamae, Raymond Kane, Gabby Pahinui, Israel
			 Kamakawiwo’ole, the Brothers Cazimero, and the Beamer Brothers, to contemporary
			 stars such as Keali’i Reichel, Ledward Kaapana, Jake Shimabukuro, and Raiatea
			 Helm;
		Whereas Hawaii is culturally rich because the Hawaiian
			 culture has been protected through Hawaiian language immersion schools, hula
			 competitions such as the Merrie Monarch Festival, canoeing voyages undertaken
			 by vessels such as the Hokule’a, and the continuing historic
			 preservation of Hawaiian traditions;
		Whereas the Hawaii Statehood Commission held a Joint
			 Session of the Hawaii State Legislature in honor of statehood and will
			 celebrate the milestone with a public discussion and the arrival of the USS
			 Hawaii; and
		Whereas for all of these reasons Hawaii is a truly unique
			 State: Now, therefore, be it
		
	
		That the Senate recognizes and
			 celebrates the 50th anniversary of the entry of Hawaii into the Union as the
			 50th State.
		
